Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Substance of Interview
On Wednesday, March 2, 2022, Melanie CHERNOFF and Ryan BERGERON for Applicant and examiner Andrew Jordan accompanied by his SPE, Tom HOLLWEG, discussed the outstanding claims and latest Office action in light of Applicant’s proposed amendments submitted for the interview (attached).
The claims filed December 3, 2021 are currently outstanding in light of the non-final action of December 17, 2021.
At issue were the proposed claim amendments. Examiner was concerned as to whether the “removes any space” limitation of claim 13 was supported. Applicant referred to the drawings and ¶ 95. Mr. Bergeron believed that the proposed amendments regarding the “first material”/adhesive were significant. Examiner withheld any judgement or decision until actual amendments were filed. Applicant appeared to argue a limited scope of knowledge for the person of ordinary skill in the art before the effective filing date of the claimed invention. Examiner believes it encompasses the entire history relevant to 
Attached are the proposed claims and the email exchange in the form of the final message from the examiner.
Further search and consideration may be required.
No agreement was reached.
Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 3, 2022